      Case 1:19-cv-01152-LJV-JJM Document 33-1 Filed 10/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

CHRISTINE SARACENI,

                              Plaintiff,

v.                                                              Case No.: 19-CV-1152

M&T BANK CORPORATION,

                       Defendant.
____________________________________________


                     DECLARATION OF JODYANN GALVIN
                 IN SUPPORT OF MOTION TO SHORTEN TIME

               Jodyann Galvin, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declares the following to be true and correct:


               1.      I am an attorney at Hodgson Russ LLP, counsel for Defendant M&T Bank

Corporation (“M&T”). I submit this declaration in support of M&T’s motion to shorten time on

M&T’s motion to seal and cross-motion for preliminary injunction.


               2.      This Court has set a schedule for M&T’s original sealing motion and

reconsideration. Dkt. No. 26. Plaintiff’s papers are due on October 16, 2019 and replies, if any,

are due on October 18, 2019. Shortening the time on M&T’s motion to seal is sensible and

practical given that: (1) the issues raised are largely the same as the prior motion; and (2) Ms.

Saraceni has moved at the Second Circuit to stay this Court’s prior interim sealing order on an

emergency basis and has requested a return date on October 22, 2019. To have these issues

related to sealing considered together would promote efficiency and judicial economy.
         Case 1:19-cv-01152-LJV-JJM Document 33-1 Filed 10/09/19 Page 2 of 2




                      3.             The shortening of time for M&T’s cross-motion for preliminary injunction

should be granted for similar reasons. Plaintiff’s motion and M&T’s cross-motion both address

Ms. Saraceni’s conduct, M&T’s conduct, The Severance Agreement, and M&T’s policies.

Therefore, hearing these issues together conserves judicial resources and permits a full airing of

the issues. M&T’s proposed schedule would be to have plaintiff’s opposition due on the same

day as it reply on preliminary injunction, October 16, 2019 and M&T’s reply, if any, due on

October 22.1 This would enable to court to keep the argument on October 28, 2019.


Dated: October 9, 2019

                                                              s/Jodyann Galvin
                                                               Jodyann Galvin




 1
            M&T’s answer to the Amended Complaint and replies on its motion to seal are due on
            October 18, 2019, so it respectfully seeks an additional two business days to prepare any
            reply, if needed.
                                                            -2-


002000.11239 Litigation 15265295v1
